Citation Nr: 1712793	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1989 to December 1994, from March 1996 to July 1996, and from August 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In December 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file on the Virtual VA system.

In February 2015, the Board remanded this matter to the Agency of Original Jurisdiction for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also remanded the issue of a higher (compensable) initial rating for service-connected hypertension in the February 2015 Remand to provide the Veteran a Statement of the Case.  The Veteran was provided a Statement of the Case as to the issue of a higher initial rating for hypertension in September 2015.  The Veteran did not perfect the appeal with a timely Substantive Appeal; therefore, this issue is not in appellate status, and is not before the Board.


FINDINGS OF FACT

1.  A sleep disorder, to include sleep apnea, was not "noted" at service entrance and did not clearly and unmistakably pre-exist service.

2.  The Veteran had symptoms of obstructive sleep apnea during active service.

3.  The Veteran had symptoms of obstructive sleep apnea since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West. 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal of service connection for obstructive sleep apnea has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for obstructive sleep apnea, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Presumption of Soundness

In this case, the Veteran contends multiple theories of service connection for obstructive sleep apnea.  Specifically, the Veteran has reported that he had pre-existing sleep apnea that was aggravated by service.  During the December 2013 Board hearing, the Veteran testified that he was diagnosed with obstructive sleep apnea in 1999 (prior to his last period of active service).  In the alternative, the Veteran contends that the current sleep apnea began in service and the symptoms of sleep apnea worsened after returning from Iraq after the last period of active service from August 2004 to December 2005 (adjudicated below).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, as mentioned in the May 2014 Board Remand, sleep apnea was not "noted" upon entry into active service for any period of active duty.  As stated above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that preexisting obstructive sleep apnea was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Because sleep apnea was not "noted" at service entrance or examination, the burden shifts to VA to demonstrate by clear and unmistakable evidence both that sleep apnea preexisted service and was not aggravated by service.  The Board finds that the presumption of soundness has not been rebutted in this case because the evidence is not clear and unmistakable that obstructive sleep apnea preexisted service.

In the May 2014 decision, the Board requested VA medical opinions as to the claimed obstructive sleep apnea.  Specifically, the VA examiner was asked to determine whether the Veteran's obstructive sleep apnea clearly and unmistakably existed prior to service and, if so, whether the preexisting obstructive sleep apnea was clearly and unmistakably not aggravated by the Veteran's military service.

In July 2014, the VA examiner opined that it is less likely than not that the obstructive sleep apnea is due to, or the result of, the Veteran's service duty.  The specific opinions requested by the Board were not provided.  Significantly, the VA examiner did not use the appropriate standard - clear and unmistakable evidence - and did not opine as to whether the obstructive sleep apnea, which was not noted at entrance into service, clearly and unmistakably both 1) preexisted service and 
2) was not aggravated by service.

As such, in February 2015, the Board again remanded the issue to obtain an adequate opinion regarding whether the Veteran's sleep apnea clearly and unmistakably existed prior to service and, if so, whether the preexisting sleep apnea was clearly and unmistakably not aggravated by the Veteran's military service.  In a July 2016 VA addendum opinion, the VA examiner opined that it is not at least as likely as not that the obstructive sleep apnea was incurred during military service or that the pre-existing obstructive sleep apnea was aggravated by military service.  Again, the July 2016 VA examiner used the incorrect legal standard (at least as likely as not), rather than the clear and unmistakable evidence standard as explicitly instructed in the Board Remand; therefore, the Board finds the opinion rendered to be inadequate.

In this case, the Board's attempts to obtain an adequate opinion regarding whether the Veteran's sleep apnea clearly and unmistakably existed prior to service have been frustrated.  For these reasons, the Board finds that the burden on VA to rebut the presumption of soundness has not been met because the evidence does not show by clear and unmistakable evidence that the disability preexisted service; therefore, the Veteran is presumed to have been sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.


Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As mentioned above, the Veteran contends that the current sleep apnea began in service and the symptoms of sleep apnea worsened after returning from Iraq after the last period of active service from August 2004 to December 2005.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence of record demonstrates that the Veteran has currently diagnosed obstructive sleep apnea.  A September 2009 sleep study confirmed a diagnosis of mild obstructive sleep apnea.

The evidence is in relative equipoise as to whether the Veteran had the onset of symptoms of obstructive sleep apnea in service and since service separation (i.e., whether obstructive sleep apnea was incurred in service).  Favorable evidence supporting the findings that the Veteran had symptoms of obstructive sleep apnea in service and since service separation includes the Veteran's testimony during the December 2013 Travel Board hearing, where the Veteran testified that, once he was deployed to Iraq in 2004, the stress of the work and dust increased the severity of the sleep apnea.  In addition, during the July 2014 VA sleep apnea examination, the Veteran reported excess snoring in 2005 post-deployment.  

The Veteran is competent to provide evidence of some symptoms of obstructive sleep apnea, such as snoring, though not an actual "apnea" because one must be awake to observe such.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  Other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apneas, as such symptoms are readily apparent.  Jandreau, 492 F.3d at 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  

Other favorable evidence includes a statement from the Veteran's fellow serviceman, E.G., dated in November 2009.  In this statement, E.G. indicated that, while on active duty when mobilized in support of Operation Iraqi Freedom in 2005, the Veteran complained about sleep apnea.  E.G. also wrote that, on several occasions, the Veteran would complain about waking up during the night and feeling exhausted or having headaches. 

In addition, the Veteran's former spouse provided a statement in a July 2009 statement that she was married to the Veteran from September 2003 through April 2006, which included the period of active service in Iraq from August 2004 to December 2005.  The former spouse indicated that the Veteran's snoring got worse and his breathing seemed to pause at night after his return from Iraq, and that the Veteran had trouble sleeping throughout the night, which often awakened her and caused the Veteran to be fatigued all day.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. §  3.159(a)(2). 

With regard to the Veteran's assertions that he has had obstructive sleep apnea symptoms in service and following service, the Board finds that the Veteran, his fellow serviceman, and former spouse are competent and credible to report the onset of symptoms of that disability, specifically snoring, waking up during the night and feeling exhausted, having headaches, and the apneas (cessation of breathing).  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza, 7 Vet. App. at 498 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The evidence that weighs against the finding of obstructive sleep apnea symptoms since service separation includes that, following separation from the last period of active service in December 2005, the evidence of record shows no complaints, diagnosis, or treatment for sleep problems until August 2009 (approximately four years after discharge from active service) when the Veteran submitted a claim for service connection.  The absence of post-service findings, diagnosis, or treatment for approximately four years after service is one factor that tends to weigh against a finding of obstructive sleep apnea symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board will resolve reasonable doubt to find that the Veteran had sleep apnea symptoms in service and since service separation, including snoring, waking up during the night and feeling exhausted, having headaches, and the cessation of breathing (apneas).  Such evidence tends to show the onset of sleep apnea symptoms during service, i.e., that obstructive sleep apnea was "incurred" in service.

In this regard, in the case of Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  

As discussed above, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service and was so incurred in service.  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  

In this case, the Veteran was diagnosed with obstructive sleep apnea after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's, the fellow serviceman's, and his former spouse's competent and credible lay statements of obstructive sleep apnea symptoms in service and since service that later served in part as the basis for a diagnosis of sleep apnea, tends to show that the symptoms of obstructive sleep apnea had onset during service, that is, shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  

In a letter dated in December 2013, the Veteran's private treating physician, 
Dr. O.B., opined that the Veteran's diagnosis of sleep apnea was aggravated by his deployment to Iraq.  Dr. O.B. did not provide a basis or explanation for the statement purportedly linking the Veteran's service and the current obstructive sleep apnea.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  Because Dr. O.B. provided no rationale, it is a bare conclusion, which has limited probative value.  See Miller, 
11 Vet App 345, 348 (1998).  A bare conclusory opinion without an explanation of the basis for the opinion is not adequate to support the claim.  See Bloom, 12 Vet. App. 185 (1999).

An addendum VA medical opinion was obtained in July 2016 (pursuant to the February 2015 Board Remand).  While the July 2016 VA examiner opined that it is not at least as likely as not that the obstructive sleep apnea was incurred in service or that the obstructive sleep apnea was aggravated by service, the VA examiner based this opinion, at least in part, on the inaccurate factual assumption that there was no symptomatology characteristic of sleep apnea documented in service.  See Reonal, 5 Vet. App. at 461.  The VA examiner's factual assumptions appear to have been based entirely on the documentation, or lack thereof, in the service treatment records, and do not account for lay reports of symptoms in service and since service that the Board has found the Veteran, E.G., and the Veteran's former spouse credibly reported.  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this case, there is no other competent (or adequate) medical opinion of record against the appeal that directly addresses the etiology of the Veteran's obstructive sleep apnea.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


